780 So. 2d 287 (2001)
Alvin Julius PARRISH, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-1154.
District Court of Appeal of Florida, Third District.
March 14, 2001.
Rehearing Denied April 11, 2001.
Alvin Julius Parrish, in proper person.
Robert A. Butterworth, Attorney General, and Kristine Keaton, Assistant Attorney General, for appellee.
Before COPE, FLETCHER and SORONDO, JJ.
PER CURIAM.
Alvin Julius Parrish appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We affirm.
Defendant-appellant Parrish contends that he should not have been sentenced as a habitual offender. This claim is procedurally barred. Defendant challenged his habitualization on direct appeal from his conviction, and the challenge to habitualization was rejected without discussion. See Parrish v. State, 589 So. 2d 1043 (Fla. 3d DCA 1991). Defendant's claim is time-barred as well. See Fla. R.Crim.P. 3.850(b).
*288 Assuming there were no procedural bar, the defendant's claims are without merit. Relying on Whitehead v. State, 498 So. 2d 863 (Fla.1986), superseded by statute as stated in, inter alia, Studnicka v. State, 679 So. 2d 819 (Fla. 3d DCA 1996), defendant contends that a habitual offender sentence could not be imposed without the trial court stating reasons for an upward sentencing departure. The Whitehead decision does not apply to the defendant's case, because defendant's crime date was in 1989. For crimes committed on or after October 1, 1988, the sentencing guidelines do not apply to habitual offender sentences. Studnicka, 679 So.2d at 821; Ch. 88-131, §§ 6, 9, Laws of Fla.
Defendant contends that because a sentencing guidelines scoresheet was signed by counsel and the trial judge, this means that the judge had elected to sentence the defendant under the guidelines. That is not so. A sentencing guidelines scoresheet is routinely prepared for consideration by the sentencing judge, but the judge is free to impose any sentencing option allowed by law including, in this case, a habitual offender sentence. The scoresheet and sentencing documents all reflect that a habitual offender sentence was imposed.
Affirmed.